Exhibit 10.4
 
UNLIMITED GUARANTY
 
THIS UNLIMITED GUARANTY (“Guaranty”) is made as of April 20, 2011, by Guarantor
(as hereinafter defined) for the benefit of Bank (as hereinafter defined).
 
1.           Definitions.  As used in this Guaranty, the following terms have
the meanings indicated below:
 
“Bank” means AMEGY BANK NATIONAL ASSOCIATION, and its successors and assigns,
whose address for notice purposes is the following:
 
Amegy Bank National Association
2501 N. Harwood
Suite 1600
Dallas, Texas  75201
Attn:  Monica M. Alexander
 
“Borrower” (whether one or more) means Wilhelmina International, Inc., a
Delaware corporation and its successors and assigns.
 
“Credit Agreement” means that certain Credit Agreement dated of even date
herewith between Borrower and Bank, as the same may be amended and modified.
 
“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors generally
from time to time in effect.
 
“Guaranteed Indebtedness” means (a) all indebtedness, obligations and
liabilities of Borrower to Bank of any kind or character, now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several, and
regardless of whether such indebtedness, obligations and liabilities may, prior
to their acquisitions by Bank, be or have been payable to or in favor of a third
party and subsequently acquired by Bank (it being contemplated that Bank may
make such acquisitions from third parties), including, without limitation, all
indebtedness, obligations and liabilities of Borrower to Bank now existing or
hereafter arising under the Credit Agreement or by note, draft, acceptance,
guaranty, endorsement, lease, letter of credit, assignment, purchase, overdraft,
discount, indemnity agreement or otherwise, (b) all accrued but unpaid interest
on any of the indebtedness described in (a) above, and including any and all
pre-and post-maturity interest thereon, including, without limitation,
post-petition interest and expenses (including attorneys' fees), if Borrower is
the debtor in a bankruptcy proceeding under the Debtor Relief Laws, whether or
not allowed under any Debtor Relief Law, (c) all obligations of Borrower and
other Persons to Bank under any documents evidencing, securing, governing and/or
pertaining to all or any part of the indebtedness described in (a) and (b) above
(collectively, the “Loan Documents”, which shall include this Guaranty, the
Credit Agreement and all promissory notes, agreements and documents executed in
connection with the Credit Agreement), (d) all costs and expenses incurred by
Bank in connection with the collection and administration of all or any part of
the indebtedness and obligations described in (a), (b) and (c) above or the
protection or preservation of, or realization upon, the collateral securing all
or any part of such indebtedness and obligations, including, without limitation,
all reasonable attorneys' fees, and (e) all renewals, extensions, modifications
and rearrangements of the indebtedness and obligations described in (a), (b),
(c) and (d) above.
 
 
1

--------------------------------------------------------------------------------

 
 
“Guarantor” (whether one or more) means Wilhelmina Licensing LLC, a Delaware
limited liability company, Wilhelmina Film & TV Productions LLC, a Delaware
limited liability company, Wilhelmina Artist Management LLC, a New York limited
liability company, Wilhelmina-Miami, Inc., a Florida corporation, Wilhelmina
International, Ltd., a New York corporation, Wilhelmina West, Inc., a California
corporation, Wilhelmina Models, Inc., a New York corporation, and LW1, Inc., a
California corporation and such Persons’ successors and assigns, whose address
for notice purposes is the following:
 
c/o Wilhelmina International, Inc.
200 Crescent Court
Suite 1400
Dallas, Texas  75201
Attn:  John Murray
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company or partnership (general or limited), association, trust,
unincorporated association, joint stock company, government, municipality,
political subdivision or agency, or other entity.
 
2.           Payment.  Each Guarantor is a subsidiary of Borrower and has
entered in to this Guaranty Agreement for the benefit of Bank in order to, among
other things, induce Bank to enter into, and extend credit to Borrower under the
Credit Agreement.  The value of the consideration and benefit received and to be
received by Guarantor, directly or indirectly, as a result of Bank’s extension
of credit to Borrower is a substantial and direct benefit to
Guarantor.  Guarantor, for value received, jointly and severally, does hereby
unconditionally and absolutely guarantee the prompt and full payment and
performance of the Guaranteed Indebtedness when due or declared to be due and at
all times thereafter.  Guarantor shall promptly pay the amount due thereon to
Bank without notice or demand, of any kind or nature, in lawful money of the
United States of America.
 
3.           Character of Obligations.  This is an absolute, continuing and
unconditional guaranty of payment and not of collection and if at any time or
from time to time there is no outstanding Guaranteed Indebtedness, the
obligations of Guarantor with respect to any and all Guaranteed Indebtedness
incurred thereafter shall not be affected.  All Guaranteed Indebtedness
heretofore, concurrently herewith or hereafter made by Bank to Borrower shall be
conclusively presumed to have been made or acquired in acceptance
hereof.  Guarantor shall be liable, jointly and severally, with Borrower and any
other guarantor of all or any part of the Guaranteed Indebtedness.
 
4.           No Right of Revocation.  Guarantor understands and agrees that
Guarantor may not revoke its future obligations under this Guaranty at any time
as long as any Guaranteed Indebtedness is outstanding or as long as Bank is
under any obligation to extend credit, in any form, to Borrower.
 
5.           Representations and Warranties.  Guarantor hereby represents and
warrants the following to Bank:
 
(a)           This Guaranty may reasonably be expected to benefit, directly or
indirectly, Guarantor, and (i) the Board of Directors or other governing body of
Guarantor has determined that this Guaranty may reasonably be expected to
benefit, directly or indirectly, Guarantor and (ii) the value of the
consideration received and to be received by Guarantor is reasonably worth at
lest as much as the liability and obligation of Guarantor hereunder, and such
liability and obligation may reasonably be expected to benefit Guarantor
directly or indirectly; and
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Guarantor has adequate means to obtain from Borrower on a
continuing basis information concerning the financial condition of Borrower and
Guarantor is not relying on Bank to provide such information to Guarantor either
now or in the future; and
 
(c)           Guarantor has the power and authority to execute, deliver and
perform this Guaranty and any other agreements executed by Guarantor
contemporaneously herewith, and the execution, delivery and performance of this
Guaranty and any other agreements executed by Guarantor contemporaneously
herewith do not and will not violate (i) any agreement or instrument to which
Guarantor is a party, (ii) any law, rule, regulation or order of any
governmental authority to which Guarantor is subject, or (iii) its
organizational documents; and
 
(d)           Neither Bank nor any other party has made any representation or
warranty to Guarantor in order to induce Guarantor to execute this Guaranty; and
 
(e)           The financial statements and other financial information regarding
Guarantor heretofore and hereafter delivered to Bank are and shall be true and
correct in all material respects and fairly present the financial position of
Guarantor as of the dates thereof, and no material adverse change has occurred
in the financial condition of Guarantor reflected in the financial statements
and other financial information regarding Guarantor heretofore delivered to bank
since the date of the last statement thereof; and
 
(f)           As of the date hereof, and after giving effect to this Guaranty
and the obligations evidenced hereby, (i) Guarantor is and will be solvent, (ii)
the fair saleable value of Guarantor’s assets exceeds and will continue to
exceed its liabilities (both fixed and contingent), (iii) Guarantor is and will
continue to be able to pay its debts as they mature, and (iv) if Guarantor is
not an individual, Guarantor has and will continue to have sufficient capital to
carry on its business and all businesses in which it is about to engage.
 
6.           Covenants.  Guarantor hereby covenants and agrees with Bank as
follows:
 
(a)           Guarantor shall not, so long as its obligations under this
Guaranty continue, transfer or pledge any of its assets, except as permitted by
the Credit Agreement;
 
(b)           Guarantor shall promptly furnish to Bank such information
concerning Guarantor as Bank may reasonably request;
 
(c)           Guarantor shall comply with all terms and provisions of the Loan
Documents that apply to Guarantor; and
 
(d)           Guarantor shall promptly inform Bank of (i) any litigation or
governmental investigation against Guarantor or affecting any security for all
or any part of the Guaranteed Indebtedness or this Guaranty which, if determined
adversely, would reasonably be expected to have a material adverse effect upon
the financial condition of Guarantor or upon such security or would reasonably
be excepted to cause a default under any of the Loan Documents, (ii) any claim
or controversy which would reasonably be expected to become the subject of such
litigation or governmental investigation, and (iii) any material adverse change
in the financial condition of Guarantor.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Consent and Waiver.
 
(a)           Guarantor waives (i) promptness, diligence and notice of
acceptance of this Guaranty and notice of the incurring of any obligation,
indebtedness or liability to which this Guaranty applies or may apply and,
except as expressly required by this Guaranty or the other Loan Documents,
waives presentment for payment, notice of nonpayment, protest, demand, notice of
protest, notice of intent to accelerate, notice of acceleration, notice of
dishonor, diligence in enforcement and indulgences of every kind, and (ii) the
taking of any other action by Bank,  including, without limitation, giving any
notice of default or any other notice to, or making any demand on, Borrower, any
other guarantor of all or any part of the Guaranteed Indebtedness or any other
party.
 
(b)           Guarantor waives any rights Guarantor has under, or any
requirements imposed by, (i) Chapter 34 of the Texas Business and Commerce Code,
as amended (except rights under Section 34.04), (ii) Section 17.001 of the Texas
Civil Practice and Remedies Code, as amended, (iii) Rule 31 of the Texas Rules
of Civil Procedure, as amended, and (iv) any and all rights under Sections
51.003, 51.004 and 51.005 of the Texas Property Code, as amended.
 
(c)           Bank may at any time, without the consent of or notice to
Guarantor, without incurring responsibility to Guarantor and without impairing,
releasing, reducing or affecting the obligations of Guarantor hereunder:  (i)
change the manner, place or terms of payment of all or any part of the
Guaranteed Indebtedness, or renew, extend, modify, rearrange or alter all or any
part of the Guaranteed Indebtedness; (ii) change the interest rate accruing on
any of the Guaranteed Indebtedness (including, without limitation, any periodic
change in such interest rate that occurs because such Guaranteed Indebtedness
accrues interest at a variable rate which may fluctuate from time to time);
(iii) sell, exchange, release, surrender, subordinate, realize upon or otherwise
deal with in any manner and in any order any collateral for all or any part of
the Guaranteed Indebtedness; (iv) neglect, delay, omit, fail or refuse to take
or prosecute any action for the collection of all or any part of the Guaranteed
Indebtedness or this Guaranty or to take or prosecute any action in connection
with any of the Loan Documents; (v) exercise or refrain from exercising any
rights against Borrower or others, or otherwise act or refrain from acting;
(vi)  settle or compromise all or any part of the Guaranteed Indebtedness and
subordinate the payment of all or any part of the Guaranteed Indebtedness to the
payment of any obligations, indebtedness or liabilities which may be due or
become due to bank or others; (vii) apply any deposit balance, fund, payment,
collections through process of law or otherwise or other collateral of Borrower
to the satisfaction and liquidation of the indebtedness or obligations of
Borrower to Bank, if any, not guaranteed under this Guaranty; and (viii) apply
any sums paid to Bank by Guarantor, Borrower or others to the Guaranteed
Indebtedness in such order and manner as Bank, in its sole discretion, may
determine.
 
(d)           Should Bank seek to enforce the obligations of Guarantor hereunder
by action in any court or otherwise, Guarantor waives any requirement,
substantive or procedural, that (i) Bank first enforce any rights or remedies
against Borrower or any other person or entity liable to Bank for all or any
part of the Guaranteed Indebtedness, including, without limitation, that a
judgment first be rendered against Borrower or any other person or entity, or
that Borrower or any other person or entity should be joined in such cause, or
(ii) Bank shall first enforce rights against any collateral which shall ever
have been given to secure all or any part of the Guaranteed Indebtedness or this
Guaranty.  Such waiver shall be without prejudice to Bank’s right, at its
option, to proceed against Borrower or any other person or entity, whether by
separate action or by joinder.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           In addition to any other waivers, agreements and covenants of
Guarantor set forth herein, Guarantor hereby further waives and releases all
claims, causes of action, defenses and offsets for any act or omission of Bank,
its directors, officers, employees, representatives or agents in connection with
Bank’s administration of the Guaranteed Indebtedness, except for Bank’s willful
misconduct and gross negligence.
 
8.           Obligations Not Impaired.
 
(a)           Guarantor agrees that its obligations  under this Guaranty
shall  not  be released, diminished, impaired, reduced or affected by the
occurrence of any one or more of the following events:  (i) the death,
disability or lack of corporate power of Borrower, Guarantor or any other
guarantor of all or any part of the Guaranteed Indebtedness, (ii) any
receivership, insolvency bankruptcy, disability or other proceedings affecting
Borrower, Guarantor or any other guarantor of all or any part of the Guaranteed
Indebtedness, or any of their respective property; (iii) the partial or total
release or discharge of Borrower or any other guarantor of all or any part of
the Guaranteed Indebtedness, or any other person or entity from the performance
of any obligation contained in any instrument or agreement evidencing, governing
or securing all or any part of the Guaranteed Indebtedness, whether occurring by
reason of law or otherwise;  (iv) the taking or accepting of any collateral for
all or any part of the Guaranteed Indebtedness or this Guaranty; (v) the taking
or accepting of any other guaranty for all or any part of the Guaranteed
Indebtedness; (vi) any failure by Bank to acquire, perfect or continue any lien
or security interest on collateral securing all or any part of the Guaranteed
Indebtedness or this Guaranty; (vii) the impairment of any collateral securing
all or any part of the Guaranteed Indebtedness or this Guaranty; (viii) any
failure by Bank to sell any collateral securing all or any part of the
Guaranteed Indebtedness or this Guaranty in a commercially reasonable manner or
as otherwise required by law; (ix) any invalidity or unenforceability of or
defect of deficiency in any of the Loan Documents; or (x) any other circumstance
which might otherwise constitute a defense available to, or discharge of,
Borrower, Guarantor or any other guarantor of all or any part of the Guaranteed
Indebtedness.
 
(b)           This Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of all or any part of the Guaranteed
Indebtedness is rescinded or must otherwise be returned by Bank upon the
insolvency, bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor of all or any part of the Guaranteed Indebtedness, or otherwise, all
as though such payment had not been made.
 
(c)           None of the following shall affect Guarantor’s liability
hereunder:  (i) the unenforceability of all or any part of the Guaranteed
Indebtedness against Borrower by reason of the fact that the Guaranteed
Indebtedness exceeds the amount permitted by law; (ii) the act of creating all
or any part of the Guaranteed Indebtedness is ultra vires; or (iii) the officers
or partners creating all or any part of the Guaranteed Indebtedness acted in
excess of their authority.  Guarantor hereby acknowledges that withdrawal from,
or termination of, any ownership interest in Borrower now or hereafter owned or
held by Guarantor shall not alter, affect or in any way limit the obligations of
Guarantor hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
9.           Insolvency.  Should Guarantor become insolvent, or fail to pay
Guarantor’s debts generally as they become due, or voluntarily seek, consent to,
or acquiesce in the benefit or benefits of any Debtor Relief Law, or become a
party to (or be made the subject of) any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could reasonably be
expected to suspend or otherwise adversely affect the rights and remedies of
Bank granted hereunder, then, in any such event, the Guaranteed Indebtedness
shall be, as between Guarantor and Bank, a fully matured, due, and payable
obligation of Guarantor to Bank (without regard to whether Borrower is then in
default under the Loan Documents or whether the Guaranteed Indebtedness, or any
part thereof is then due and owing by Borrower to Bank), payable in full by
Guarantor to Bank upon demand, which shall be the estimated amount owing in
respect of the contingent claim created hereunder.
 
10.         Subrogation.  Until the Guaranteed Indebtedness has been paid, in
full, Guarantor hereby covenants and agrees that it shall not assert, enforce,
or otherwise exercise (a) any right of subrogation to any of the rights or liens
of Bank against Borrower or any other guarantor of the Guaranteed Indebtedness
or any collateral or other security, or (b) unless such rights are expressly
made subordinate to the Guaranteed Indebtedness (in form and upon terms
acceptable to Bank) and the rights of Bank under this Guaranty and the Loan
Documents, any right of recourse, reimbursement, contribution, indemnification,
or similar right against Borrower or any other guarantor of all or any part of
the Guaranteed Indebtedness.
 
11.         Subordinate Debt.  All principal of and interest on all
indebtedness, liabilities, and obligations of Borrower to Guarantor (the
“Subordinated Debt”) now or hereafter existing, due or to become due to
Guarantor, or held or to be held by Guarantor, whether created directly or
acquired by assignment or otherwise, and whether evidenced by written instrument
or not, shall be expressly subordinated to the Guaranteed Indebtedness.  Until
such time as the Guaranteed Indebtedness is paid and performed in full and all
commitments to lend under the Loan Documents have terminated, Guarantor agrees
not to receive or accept any payment from Borrower with respect to the
Subordinated Debt at anytime an Event of Default or Default under the Loan
Documents has occurred and is continuing; and, in the event Guarantor receives
any payment on the Subordinated Debt in violation of the foregoing, Guarantor
will hold any such payment in trust for Bank and forthwith turn it over to Bank
in the form received, to be applied to the Guaranteed Indebtedness.  If
Guarantor has executed a separate subordination agreement (“Subordination
Agreement”) applicable to the Subordinated Debt, the Subordination Agreement
shall control over any inconsistent provision in this Section 11.
 
12.         No Fraudulent Transfer.  It is the intention of Guarantor and Bank
that the amount of the Guaranteed Indebtedness guaranteed by Guarantor by this
Guaranty shall be in, but not in excess of, the maximum amount permitted by
fraudulent conveyance, fraudulent transfer, or similar laws applicable to
Guarantor.  Accordingly, notwithstanding anything to the contrary contained in
this Guaranty or any other agreement or instrument executed in connection with
the payment of any of the Guaranteed Indebtedness, the amount of the Guaranteed
Indebtedness guaranteed by Guarantor by this Guaranty shall be limited to that
amount which after giving effect thereto would not (a) render Guarantor
insolvent, (b) result in the fair saleable value of the assets of Guarantor
being less than the amount required to pay its debts and other liabilities
(including contingent liabilities) as they mature, or (c) leave Guarantor with
unreasonably small capital to carry out its business as now conducted and as
proposed to be conducted, including its capital needs, as such concepts
described in clauses (a), (b) and (c) of this Section 12, are determined under
applicable law, if the obligations of Guarantor hereunder would otherwise be set
aside, terminated, annulled or avoided for such reason by a court of competent
jurisdiction in a proceeding actually pending before such court.  For purposes
of this Guaranty, the term “applicable law” means as to Guarantor each statute,
law, ordinance, regulation, order, judgment, injunction or decree of the United
States or any state or commonwealth, any municipality, any foreign country, or
any territory, possession or tribunal applicable to Guarantor.
 
 
6

--------------------------------------------------------------------------------

 
 
13.         Actions against Guarantor.  In the event of a default in the payment
or performance of all or any part of the Guaranteed Indebtedness, or if an Event
of Default occurs under any Loan Document, when all or any portion of the
Guaranteed Indebtedness becomes due, whether by its terms, by acceleration or
otherwise, Guarantor shall, upon demand, promptly pay the amount due thereon to
Bank, in lawful money of the United States, at Bank’s address set forth
above.  One or more successive or concurrent actions may be brought against
Guarantor, either in the same action in which Borrower is sued or in separate
actions, as often as Bank deems advisable.  The exercise by Bank of any right or
remedy under this Guaranty or under any other agreement or instrument, at law,
in equity otherwise, shall not preclude concurrent or subsequent exercise of any
other right or remedy.  The books and records of Bank shall be admissible in
evidence in any action or proceeding involving this Guaranty and shall be prima
facie evidence of the payments made on, and the outstanding balance of, the
Guaranteed Indebtedness.
 
14.         Notice of Sale.  Except as otherwise required by law, in the event
that Guarantor is entitled to received any notice under the Uniform Commercial
Code, as it exists in the state governing any such notice, of the sale or other
disposition of any collateral securing all or any part of the Guaranteed
Indebtedness or this Guaranty, reasonable notice shall be deemed given when such
notice is deposited in the United States mail, postage prepaid, at the address
for Guarantor set forth above, ten (10) days prior to the date any public sale,
or after which any private sale of any such collateral is to be held; provided,
however, that notice given in any other reasonable manner or at any other
reasonable time shall be sufficient.
 
15.         Waiver by Bank.  No delay on the part of Bank in exercising any
right hereunder or failure to exercise the same shall operate as a waiver of
such right.  In no event shall any waiver of the provisions of this Guaranty be
effective unless the same be in writing and signed by an officer of Bank, and
then only in the specific instance and for the purpose given.
 
16.         Successors and Assigns.  This Guaranty is for the benefit of Bank,
its successors and assigns.  This Guaranty is binding upon Guarantor and
Guarantor’s heirs, executors, administrators, personal representatives and
successors, including, without limitation, any person or entity obligated by
operation of law upon the reorganization, merger, consolidation or other change
in the organizational structure of Guarantor.
 
17.         Setoff Rights.  Bank shall have the right to set off and apply
against the Guaranteed Indebtedness, any and all deposits owing from Bank to
Guarantor if Guarantor’s obligation to remit all or any portion of the
Guaranteed Indebtedness has matured under this Guaranty irrespective of whether
or not such Beneficiary shall have made any demand under this Guaranty.  The
rights and remedies of Bank hereunder are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which Bank my
have.
 
 
7

--------------------------------------------------------------------------------

 
 
18.         Costs and Expenses.  Guarantor shall pay on demand by Bank all costs
and expenses, including, without limitation, all reasonable attorneys’ fees
incurred by Bank in connection with the enforcement and/or collection of this
Guaranty.  This covenant shall survive the payment of the Guaranteed
Indebtedness.
 
19.         Severability.  If any provision of this Guaranty is held by a court
of competent jurisdiction to be illegal, invalid or unenforceable under present
or future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Guaranty, and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.
 
20.         No Obligation.  Nothing contained herein shall be construed as an
obligation on the part of Bank to extend or continue to extend credit to
Borrower.
 
21.         Amendment.  No modification or amendment of any provision of this
Guaranty, nor consent to any departure by Guarantor therefrom, shall be
effective unless the same shall be in writing and signed by an officer of Bank,
and then shall be effective only in the specific instance and for the purpose
for which given.
 
22.         Cumulative Rights.  All rights and remedies of Bank hereunder are
cumulative of each other and of ever other right or remedy which Bank may
otherwise have at law or in equity or under any instrument or agreement, and the
exercise of one or more of such rights or remedies shall not prejudice or impair
the concurrent or subsequent exercise of any other rights or remedies.
 
23.         Compliance with Applicable Usury Laws.  Notwithstanding any other
provision of this Guaranty or of any instrument or agreement evidencing,
governing or securing all or any part of the Guaranteed Indebtedness, Guarantor
and Bank by its acceptance hereof agree that Guarantor shall never be required
or obligated to pay interest in excess of the maximum nonusurious interest rate
as may be authorized by applicable law for the written contracts which
constitute the Guaranteed Indebtedness.  It is the intention of Guarantor and
Bank to conform strictly to the applicable laws which limit interest rates, and
any of the aforesaid contracts for interest, if and to the extent payable by
Guarantor, shall be held to be subject to reduction to the maximum nonusurious
interest rate allowed under said law.
 
24.         Descriptive Headings.  The headings in this Guaranty are for
convenience only and shall not define or limit the provisions hereof.
 
25.         Gender.  Within this Guaranty, words of any gender shall be held and
construed to include the other gender.
 
26.         Entire Agreement.  This Guaranty contains the entire agreement
between Guarantor and Bank regarding the subject matter hereof and supersedes
all prior written and oral agreements and understandings, if any, regarding
same; provided, however, this Guaranty is in addition to and does not replace,
cancel, modify or affect any other guaranty of Guarantor now or hereafter held
by Bank that related to Borrower and different indebtedness.
 
27.         GOVERNING LAW AND VENUE.  THIS GUARANTY IS BEING EXECUTED AND
DELIVERED, AND IS INTENDED TO BE PERFORMED, IN DALLAS COUNTY, TEXAS AND THE LAWS
(EXCLUDING CHOICE OF LAW PROVISIONS) OF SUCH STATE SHALL GOVERN THE VALIDITY,
CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS GUARANTY, EXCEPT TO THE
EXTENT FEDERAL LAWS OTHERWISE GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND
INTERPRETATION OF ALL OR ANY PART OF THIS GUARANTY.  ALL LEGAL ACTIONS RELATED
TO THIS GUARANTY SHALL BE BROUGHT IN THE APPROPRIATE COURT OF LAW LOCATED IN
DALLAS COUNTY, TEXAS, TO THE EXCLUSION OF ALL OTHER VENUES.
 
 
8

--------------------------------------------------------------------------------

 
 
28.         WAIVER OF RIGHT TO JURY.  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN
DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY BORROWER IN THE ENFORCEMENT OF
ANY OF THE TERMS OR PROVISIONS OF THIS GUARANTY OR THE OTHER LOAN DOCUMENTS.
 
29.         NO ORAL AGREEMENTS.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
30.         Arbitration.
 
(i)           If a claim, dispute, or controversy arises between the parties
with respect to this Agreement, related agreements, or any other agreement or
business relationship between any of the parties whether or not related to the
subject matter of this Agreement (all of the foregoing, a “Dispute”), and only
if a jury trial waiver is not permitted by applicable law or ruling by a court,
any party may require that the Dispute be resolved by binding arbitration before
a single arbitrator at the request of any party.  By agreeing to arbitrate a
Dispute, each party gives up any right that party may have to a jury trial, as
well as other rights that party would have in court that are not available or
are more limited in arbitration, such as the rights to discovery and to appeal.
 
(ii)           Arbitration shall be commenced by filing a petition with, and in
accordance with the applicable arbitration rules of, JAMS or National
Arbitration Forum (“Administrator”) as selected by the initiating party.  If the
parties agree, arbitration may be commenced by appointment of a licensed
attorney who is selected by the parties and who agrees to conduct the
arbitration without an Administrator.  Disputes include matters (i) relating to
a deposit account, application for or denial of credit, enforcement of any of
the obligations we have to each other, compliance with applicable laws and/or
regulations, performance or services provided under any agreement by any party,
(ii) based on or arising from an alleged tort, or (iii) involving either of our
employees, agents, affiliates, or assigns of a party. However, Disputes do not
include the validity, enforceability, meaning, or scope of this arbitration
provision and such matters may be determined only by a court. If a third party
is a party to a Dispute, we each will consent to including the third party in
the arbitration proceeding for resolving the Dispute with the third
party.  Venue for the arbitration proceeding shall be at a location determined
by mutual agreement of the parties or, if no agreement, in the city and state
where lender or bank is headquartered.
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)           After entry of an Arbitration Order, the non-moving party shall
commence arbitration.  The moving party shall, at its discretion, also be
entitled to commence arbitration but is under no obligation to do so, and the
moving party shall not in any way be adversely prejudiced by electing not to
commence arbitration.  The arbitrator: (i) will hear and rule on appropriate
dispositive motions for judgment on the pleadings, for failure to state a claim,
or for full or partial summary judgment; (ii) will render a decision and any
award applying applicable law; (iii) will give effect to any limitations period
in determining any Dispute or defense; (iv) shall enforce the doctrines of
compulsory counterclaim, res judicata, and collateral estoppel, if applicable;
(v) with regard to motions and the arbitration hearing, shall apply rules of
evidence governing civil cases; and (vi) will apply the law of the state
specified in the agreement giving rise to the Dispute.  Filing of a petition for
arbitration shall not prevent any party from (i) seeking and obtaining from a
court of competent jurisdiction (notwithstanding ongoing arbitration)
provisional or ancillary remedies including but not limited to injunctive
relief, property preservation orders, foreclosure, eviction, attachment,
replevin, garnishment, and/or the appointment of a receiver, (ii) pursuing
non-judicial foreclosure, or (iii) availing itself of any self-help remedies
such as setoff and repossession.  The exercise of such rights shall not
constitute a waiver of the right to submit any Dispute to arbitration.
 
(iv)           Judgment upon an arbitration award may be entered in any court
having jurisdiction except that, if the arbitration award exceeds $4,000,000,
any party shall be entitled to a de novo appeal of the award before a panel of
three arbitrators.  To allow for such appeal, if the award (including
Administrator, arbitrator, and attorney’s fees and costs) exceeds $4,000,000,
the arbitrator will issue a written, reasoned decision supporting the award,
including a statement of authority and its application to the Dispute.  A
request for de novo appeal must be filed with the arbitrator within 30 days
following the date of the arbitration award; if such a request is not made
within that time period, the arbitration decision shall become final and
binding.  On appeal, the arbitrators shall review the award de novo, meaning
that they shall reach their own findings of fact and conclusions of law rather
than deferring in any manner to the original arbitrator.  Appeal of an
arbitration award shall be pursuant to the rules of the Administrator or, if the
Administrator has no such rules, then the JAMS arbitration appellate rules shall
apply.
 
(v)           Arbitration under this provision concerns a transaction involving
interstate commerce and shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq.  This arbitration provision shall survive any termination,
amendment, or expiration of this Agreement.  If the terms of this provision vary
from the Administrator’s rules, this arbitration provision shall control.
 
(vi)           CLASS ACTION WAIVER.  EACH PARTY WAIVES THE RIGHT TO LITIGATE IN
COURT OR ARBITRATE ANY CLAIM OR DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF
A CLASS OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.
 
(vii)           RELIANCE.  Each party (i) certifies that no one has represented
to such party that the other party would not seek to enforce jury and class
action waivers in the event of suit, and (ii) acknowledges that it and the other
party have been induced to enter into this Agreement by, among other things, the
mutual waivers, agreements, and certifications in this section.
 
 
10

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first above written.
 
GUARANTOR:
WILHELMINA LICENSING LLC,
a Delaware limited liability company
   
By:
/s/ John Murray
 
John Murray
 
Vice President and Chief Financial Officer
 

 
WILHELMINA FILM & TV PRODUCTIONS LLC, a Delaware limited liability company
   
By:
/s/ John Murray
 
John Murray
 
Vice President and Chief Financial Officer
   
WILHELMINA ARTIST MANAGEMENT  LLC, a New York limited liability company
   
By:
/s/ John Murray
 
John Murray
 
Vice President and Chief Financial Officer
   
WILHELMINA-MIAMI, INC.,
a Florida corporation
   
By:
/s/ John Murray
 
John Murray
 
Vice President and Chief Financial Officer
   
WILHELMINA INTERNATIONAL, LTD.,
a New York corporation
   
By:
/s/ John Murray
 
John Murray
 
Vice President and Chief Financial Officer
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
WILHELMINA WEST, INC.,
a California corporation
   
By:
/s/ John Murray
 
John Murray
 
Vice President and Chief Financial Officer
   
WILHELMINA MODELS, INC.,
a New York corporation
   
By:
/s/ John Murray
 
John Murray
 
Vice President and Chief Financial Officer
   
LW1, INC.,
a California corporation
   
By:
/s/ John Murray
 
John Murray
 
Vice President and Chief Financial Officer
 

 
 